Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 February 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Williamsburgh, February 10th 1782
                  
                  I have the honor to send to your Excellency an account of the unhappy shipwreck of the Diligente, one of our frigates, off cape Henry.  The hermione is sailed without any mishap with the Baron de Viomenil and all our Dispatches.
                  We send to morrow a flag to Newyork to demand all the prisoners of the Bonnetta, of the Land and of the Navy, and the remainder of the crew of the Cutter L’alerte.  I send likewise on parole about 120 convalescents from the hospital at Glocester, invalid and infirm, most of them unfit for service.  Captain Richardson conducts them himself and I send with him Mr DuBouchet, aid-adjutant–General to carry ours back as they are without officers.  They will be exchanged either by Mr Clinton against the convalescents, or Admiral Digby who owes us yet a pretty considerable number of Seamen.
                  The Legion de Lauzun left hampton yesterday and will go thro’ this town to day.  I send it to Charlotte court house, ten miles from the Stanton, where it has been found that its Establishment would be better than at Peytonsburgh.  I wait for your Excellency’s answer to My Letters on that subject.  I am with respect and personal attachment, Sir, Your Excellencys Most obedient humble servant
                  
                     le cte de rochambeau
                  
                  
                     I send to your Excellency the report which I have just received from Hampton.  I hope the news are true.  A Vessel which is shipwrecked commonly gave no false news. to morrow is Your Excellency’s birthday anniversary,  I propose to celebrate it, in a great ball which I give on that account.
                  
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        In Princess ann’s County, two miles S. O. of Cape henry near Lynn haven Bay ,Tuesday 5th Febry 1782.
                     
                     It is with the greatest sorrow that I give you an account of the intire Loss of the frigate La Diligente which I had the honor to command.  This unhappy event happened on the 2d of February in the evening, two miles to the Southward of Cape henry, owing to the ignorance, I shall not use a stronger expression, of the Pilot Chambers, who came to me from the hermione.  The inhabitants say we are very Lucky to have saved our Lives as it was impossible to be wrecked in a worse place.  after a roll call of my crew, it appears that 23, men have been drowned, a soldier of Bourbonnois, another of Royal Deux ponts and the Pilot included.  All the officers are happily safe, it is owing to their intelligence to their good example, that so many brave men are saved.  You know we sailed on the 2d instant in the morning, with the Hermione, whose march was far superior to ours.  half after three in the evening we were off Cape Henry.  at Six, the Hermione brought to, and Mr De La touche told me he was going to crowd sail all night and that he and his Pilot advised me to go and anchor at Hampton, and there wait for more favorable winds than those which then blew from the N.E.  he then sent me the Pilot Chambers.
                     as soon as he was a board, he persisted in his opinion of going to Hampton; In vain I advised him to ply to windward by tacking, or to anchor where we were, telling him that night approached.  he eluded all my advice saying that he put more trust in his head than in his eyes.  on which we tacked about.
                     at Seven, we found eight fathom water, the Land could not be seen, the Pilot assured we were in the good road and that the water would become shallower by degrees. three quarters after Seven, all on a Sudden, we found five fathom.  We tacked before the wind, but the frigate touched the ground and missed tacking.  I ordered the anchor to be cast, and as soon as we had the prow to the windward, the cable was slipped and I proposed to beat out for the main, but unluckily the rudder was unhung and the billows threw us again a ground.
                     Six feet water were then found in the hold. as the masts fatigued the frigate, the main mast, the mizen mast was cut, and the fore mast Left standing to get nearer to the shore.  the Water was as high as the orlop deck.  we had no ressource but to get nearer to the coast to save the crew, to that purpose, almost all the guns were thrown overboard, we endeavoured to put the Long boat to sea, but the violent pitching of the frigate broke the tackling.  We Laid in this situation untill next morning, the frigate was fatigued beyond expression, the waves throwing us nearer to the coast.  at day break we Saw Land A muskett shot before us.  the billows were very high and the currents ran parallel to the coast, instead of bearing on it, which gave us a great deal of uneasiness.
                     Some Seamen risked to go to Land by swimming, two arrived, a third perished with cold on the shore, several more were borne away by the currents and were drowned.
                     at two in the afternoon, Mr Boucherot swam a shore and carried with him a bit of rope which broke directly after. at five in the afternoon.  I sent Mr de St Vincent with four men on a raft.  he was lucky enough to carry a pass rope a shore, by the means of which a Large raft Landed 100. men and all the officers, at 8. the bad weather prevented landing any more men.
                     The frigate sunk deeper and deeper in the sand and had then its quarter deck even to the water.  I was on board with 80. men more dead than alive, wet to the skin, worn out with fatigue hunger thirst and cold, having no kind of shelter.  you may easily imagine what might we passed, ten men perished with cold.
                     On the fourth, in the morning, I proposed to send the rest of the crew a shore, but the pass rope was broken.  I could by no means prevail on the seamen to carry another, they were too much spent to risk it.
                     In this distress, I got on two planks with two men and having struggled a quarter of an hour with the billows, I Landed almost dead with cold, with a bit of rope, which has saved the rest of the crew.  I was so weak that I could not return to fetch them as I had promised.
                     at noon, all the crew being Landed, but quite uncloathed, their feet almost frozen and perishing with cold, I sent for carts to carry the weakest.  they are all Lodged with the few inhabitants on the coast, the Surgeons with the Sick, and the officers with their Brigades.  they will rest themselves a couple of days and I hope that Friday evening, we will be at Portsmouth.  We cannot travel fast, we are so spent; from Portsmouth, we will go to hampton, thence to york.  We cannot say enough in praise of the inhabitants who have afforded us all the Succours they could.  they take our hand notes for their payment, for we are without a shilling.  I have appointed Mr Desagenots to stay within view of the Frigate to take up what ever will come a shore, but the inhabitants say it will soon be buried in the sand and that very few things will come a shore.
                     By the advice of the officers, I am to make a bargain with the inhabitants, by which they will keep one third of what ever they may save, and the rest for the King.  this bargain takes place, I will take away the seamen and Leave Mr DeSagenots there to inspect the proceedings.  I am heartily sorry to have such a bad piece of news to acquaint you with, but I at Least have the comfort to think that this event is not owing to me, and that I have to the Last moment filled my duty, both as captain and officer.
                     I have not Leisure now to write to Mr De Locmaria I beg of you to communicate this Letter to him and likewise to the Count de Rochambeau.  I have the honor to be with most sincere attachment Sir, Your most obedient humble servant Signed
                     
                        Le Ch. de Clonard
                     
                  
                  
                Enclosure
                                    
                     Report of Mr De La Valette, Lieutenant Colonel of the Regiment of Saintonge, commanding at Hampton, 
                        
                           9 February 1782
                        February 9th 1782.
                     
                     
                     a vessell coming from St Thomas is just run a shore, in James river, it has had a passage of 16. Days and has brought the news of St Kitt’s being taken when it left St Thomas, this expedition has been done by the troops which the Count de Grasse had conveyed.
                  
                  
               